DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 08/04/2022 has been received. Claim 17 is hereby rejoined.
Claim Objections
Claim 17 is objected to because of the following informalities:  Clam 17,a t line 2, should read “an expression vector that encodes miR-203”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16,18-31 remain rejected and claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for dedifferentiating mouse pluripotent stem cells to a more naive state comprising exposing primed pluripotent stem cells to miR-203 or an analogue thereof, wherein said exposure results in pluripotent cells having characteristics of naïve pluripotent stem cells, does not reasonably provide enablement achieving a more naïve state in any other species.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The previous aspect of the rejection relating to “exposing,” rather than transfecting with a mimic, is withdrawn. 
The nature of the invention relates to the use of a microRNA, miR-203, to dedifferentiate pluripotent stem cells to their most naïve state. Pluripotent stem cells are not all the same and can differ in their degree of pluripotency. The specification outlines differences between primed and naïve at pages 1-2. Notably, cells transfected with miR-203 acquire the increased capacity to differentiate into certain cells that are considered to be a more rare outcome of pluripotent stem cell differentiation. 
	Weinberger (Nature Reviews, Molecular Cell Biology, 2016, 17:155-169) highlights differences in the states of pluripotency between mouse and human pluripotent cell and their methods of derivation.  Weinberger and the specification both support that the primed mouse and the primed human states are not the same.  The paragraph bridging pages 165-166 of Weinberger supports distinctions between states of pluripotency in the two species.  The specification only supports that mir-203 can render mouse pluripotent stem cells more naive and given that the primed states for mouse and human cells are not the same, it would have been unpredictable at the time of filing that the instant invention could effectively be carried out on human primed cells. Therefore, it would have required undue experimentation to carry out the invention on human cells, as encompassed by the claims.

Applicant’s remarks regarding the breadth of species of pluripotent stem cells have been fully considered but are not persuasive with regard to the species of pluripotent stem cell. Applicant points to the specification at Example 4 and Figure 18 to support use of human iPSCs and argue that this data supports greater breadth than just mouse pluripotent stem cells. 
In response, the data relating to human pluripotent stem cells assesses characteristics of formed EBs. With regard to mouse pluripotent stem cells, the method of the invention results in The specification teaches that the transfected cells become capable of forming chimeras, can form EBs that have an increased frequency of beating, are capable of forming cell types in teratomas that are atypical in controls, increased expression of 2-cell-stage markers, and increased capacity to form embryos in a tetraploid complementation assay, and have growth requirements that are characteristic of naïve stem cells (see page 31-32). Other naïve characteristics obtained with mouse cells are supported by Figure 3. These characteristics are not shown with human pluripotent stem cells. Example 5 of the Specificaion ends with the statement, “Then, the results indicate that the observations in mouse pluripotent cells might be extended to human pluripotent cells.” However, because the naïve characteristics obtain with the method in mouse cells have not been shown for human cells, a correlation cannot be drawn given data that the method yields larger EBs with cavities.

Written Description
The rejection of claims 18-21 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requiremen is withdrawn in light of the amendments to the claims.  

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The previous rejection of claims 14-16,18-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims.
Claims 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is wholly unclear, as written., “differentiating cells” in line 2, lacks clear antecedent basis as it could refer to cells other than the pluripotent stem cells obtained by the method of claim 14. The claim also appears to be either circular or redundant. A potential, more clear wording might be “A method of obtaining differentiated cells comprising i) obtaining dedifferentiated pluripotent stem cells according to the method of claim 14, and ii) differentiating the dedifferentiated pluripotent stem cells to obtain differentiated cells. 
Claim 28 is unclear because, in depending form claim 14, it encompasses ESCs in addition to iPSCs.  Because ESCs are not derived from differentiated cells, it is unclear how the phrase “different from the lineage from which the starting pluripotent cell was obtained”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632